SOMERVILLE, J.
-With respect to the obligations imposed upon the board of revenue of Mobilé county by the several special acts referred to, it is the theory of petitioner that the duty of paying to the city a proportionate amount of the expenses incurred by the city in *519the matter of its drains and streets, and in the maintenance of its hospital and pesthonse, does not constitute those amounts claims against the county within the operation of sections 146, 147, and 150 of the Code, and hence that the accounts kept by the city in regard to those matters need not be itemized and sworn to, as required by section 147, nor presented for allowance within 12 months after their accrual, as required, by section 150. The argument in this behalf is that these acts merely provide for a division of certain governmental burdens between two of the governmental agencies of the state, and that’ they contemplate an investigation by the county board of the city’s accounts as found on the city’s books, without presentment or initiative by the city. The reasons urged in support of this view are not lacking in plausibility, but they are not at all convincing.
As declared in Miller v. Paris, 145 Ala. 494, 497, 39 South. 658, 659: “It has been, and still is, the general financial policy of the state that all claims against a county shall be presented to the commissioners’ court, or to the board of- revenue exercising the powers and duties of the commissioners’ court.” Where special laws in express terms or by necessary implication provide for a different mode of dealing with such claims, that mode is, of course, to be followed, though in derogation of the general statutes and policy of the state.—Dale County v. Gunter, 46 Ala. 134; Commissioners v. Rather, 48 Ala. 433. And, again, where the law itself determines the fact and the amount of the claim, leaving nothing to be ascertained or determined by the county board, it is generally held that presentment for audit, and allowance or rejection is not contemplated nor required.—Caldwell v. Dunklin, 65 Ala. 461; Shinbone v. Randolph County, 56 Ala. 183. In cases other *520than those which fall within the two exceptional classes above referred to, we can find no authority in our statutes or decisions for suspending the operation of our general statutes on this subject.
It is argued that the acts in question do provide a special mode to be pursued by the claimant city in the collection ■ of these claims, that they dispense with the presentation of an itemized and sworn statement of accounts, and that they require the county board to make an independent investigation on its own initiative of the various books kept by the city in which the items of the account may appear. The language of the acts is that the board “after an examination of said account, and upon finding the same correct, shall pay * * * out of the county treasury.” It is imposible, we think, to discover in this language any legislative purpose to dispense with the general provisions of the law, and to provide for these cases a special and exceptional mode of procedure. The policy of the General Statutes is certainly as pertinent to these claims as to any others. The uniform and harmonious operation of general laws expressive of a wholesome public policy cannot be defeated by purely argumentative implications from the doubtful language of special acts. It is to be observed that these acts require the audit and allowance of these accounts as a condition to their payment. They are wholly silent as to which party shall take the initiative in that procedure. There is no suggestion that the county board shall do so, and certainly no requirement that the board 'shall undertake the extraordinary and wholly unreasonable task of sifting the books of the city for the collection of the items of an account which must, in the nature of things, be numerous and widely diffused. Every consideration, both of convenience and policy, would forbid the shifting of such a burden *521from the creditor who keeps and knows his accounts to the debtor who knows nothing about them. We conclude that the language of these acts is entirely consistent in this regard with the general statutes to which we have referred, and that the provisions of the latter must govern in the presentment and enforcement of these claims.—Miller v. Paris, 145 Ala. 494, 39 South. 658. It follows that all of the petitions are defective in not showing compliance with sections 147 and 150 of the Code, and for this reason the demurrers were properly sustained.
The act of March 2, 1901 (Laws 1900-01, p. 2064), “to require the county of Mobile to pay one-half of the maintenance of the city pesthouse in the city of Mobile,” is as follows: “Section 1. Be it enacted by the General Assembly of Alabama, that the mayor and general council of the city of Mobile shall cause to be kept an accurate and true account, commencing from the date of the passage and approval of this act, by the city of Mobile, of the number of admissions into the city pesthouse that are subjects of public charity, and those with any infectious or contagious disease, and it shall be the duty of the board of roads and revenue commissioners of the county of Mobile, after an examination of said accounts, and finding the same correct, to pay one-half thereof out of the county treasury.” The only account required to be kept by the city is of the number and character of admissions, and the county board is required to pay one-half thereof. As framed, this act is without meaning, and is incapable of any legal operation or effect. Its infirmity is aptly pointed out by demurrer.
Other questions raised by the demurrers need not now be considered, and the judgment will be affirmed.
Affirmed.
All the Justices concur, except Dowdell, O’. J., not sitting.